 

UNITED sTATEs DlsTRlcT COURT ' -- - -
soUTHERN DISTRICT oF GEoRGIA mm HAR 20 PH w 30
DUBLIN DIVIsIoN

 

UNITED STATES OF Al\/IERICA )
)
V. ) 3:18 CR 000{)7

)

TREVOLIS RAJON CONEY, )
)

Defendant. )

ORDER

 

Presently pending before the Court is the Defendant’s I\/Iotion to Continue
Sentencing filed under Seal on March 20, 2019.

After careful consideration, this Court finds that this request has not been made for the
purpose of undue delay but in the interest of justice. The Court further finds that the ends of
justice served by granting such 'a continuance outweigh the best interest of the public.

Accordingly, after consideration of the factors set forth in 18 U.S.C. § 3161 (h)(?)(A),
and finding just cause to support the same, the Court GRANTS the continuance, and excludes
from the time calculation under the Speedy Trial Act the time between the making the motion
and the new sentencing date.

TI-IEREFORE, IT IS ORDERED that the Defendant’s sealed Motion to Continue

Sentencing is GRANTED. The Sentencing I-Iearing in this matter is continued until such time as
rescheduled by the Court. j
so oRDEREt), this ij cf kw %/` ,2019.

MM

UNITED sTAT§s DIsTRlCT JUDGE /

 

